Citation Nr: 1118270	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran now resides in Alaska, so the matter is now handled by the RO in Anchorage, Alaska.   


FINDING OF FACT

The Veteran's degenerative arthritis of the lumbar spine is causally or etiologically related to service.


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine was incurred during active service.   38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for degenerative arthritis of the lumbar spine and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran seeks entitlement to service connection for degenerative arthritis of the lumbar spine.  He asserts that he injured his back multiple times during service and subsequently aggravated his back condition several times post service.  

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records were reviewed.  The Veteran's entrance examination from July 1963 did not note any spinal abnormalities.  In March 1964, the Veteran complained of acute onset of back pain without known trauma.  It was noted that he had this once before in high school.  The Veteran could not bend to the right.  The following day, he again returned with the same complaint of pain and stated that he walked around town to relieve the pain, thinking that movements might help.  In April 1964, the Veteran again complained of back pain.  In January 1965, it was noted that the Veteran strained his back the previous night while lifting trashcans, and he was diagnosed with a muscle strain.  Several days later, the Veteran returned complaining of back pain.  There was noted spasm and tenderness of the paraspinal muscles of the back and some loss of lumbar lordosis.  He was diagnosed with a back strain.  Remote duty examinations from October 1964 and September 1965 did not note any spinal abnormalities.  The Veteran's separation examination from February 1967 also did not note any spinal abnormalities.

Post-service records were also reviewed.  VA outpatient and private medical records indicate that the Veteran has sought treatment for back pain.  The Veteran testified that for approximately five to six years after service he would self-treat with a heating pad.  See March 2010 BVA Hearing Transcript.

The Veteran was afforded a VA examination in February 2008.  The Veteran reported that he awakened with severe low back pain during service, and was treated for low back pain on several occasions during service.  He stated he had recurrent low back pain between 1965 and 2006, when he was referred by a private physician for evaluation and treatment of his pain.  The Veteran reported he has had pain on and off since his time in service and the pain was exacerbated when he fell hiking a mountain in 1988, a motor vehicle accident in 1990 and while lifting in 1994.  It was noted that a magnetic resonance imaging (MRI) from December 2006 demonstrated severe disk and facet disease of the lumbar L5-L4 level.  The Veteran reported being seen by numerous chiropractors during the 1970s through present.  The Veteran was diagnosed with severe degenerative disease of the lumbar spine involving L4-5 disk and facet disease with foraminal impingement and stenosis of the spinal canal.  The examiner opined that it is at least as likely as not that the Veteran's present back condition started while in the service and has steadily progressed since then.  The examiner explained that over a ten month period the Veteran was seen five times by the military doctors for low back pain and the Veteran reported that his back pain has continued to reoccur.  Additionally, the examiner stated that the severity of the degenerative disease shown on the MRI from December 2006 is compatible with long standing progressive disease.  

The Veteran was afforded a VA examination in November 2009.  The Veteran was unable to recall the exact day he injured his back during service but stated that he saw a doctor at the clinic and was seen three to four times for back pain during service.  The Veteran stated he continued to have back pain after service and occasionally saw a chiropractor.  He reported that he injured his back again post-service during a hiking accident, but denied any car accident or any other injury after service.  The Veteran was diagnosed with arthritic changes of the lumbar spine with L4-L5 spinal stenosis.  The examiner opined that the Veteran's lumbar spine disorder is not caused by or a result of military service.  The examiner stated that the record lacks evidence of a chronic spinal condition, including service treatment records that indicate the Veteran did not have a lumbar condition at separation.  Furthermore, the examiner stated the Veteran offered conflicting statements regarding his post-service injuries.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from a lumbar spine disorder, and that this condition is related to his service.  The Veteran testified in his March 2010 BVA Hearing that he has experienced intermittent back pain starting in service, continuing until present.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Although the Veteran was unable to submit private records dating from the 1970s, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board finds that service connection for degenerative arthritis of the lumbar spine is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back disorder is etiologically related to his military service.  While the November 2010 VA examiner opined that the Veteran's back disorder is not related to his military service, the February 2008 VA examiner stated that based on the current severity, it is as likely as not that the Veteran's disorder is related to service.  

As stated previously, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


